





CITATION:
Holly Park Meat Packers Inc. (Re), 2011 ONCA 750



DATE: 20111129



DOCKET: C54552



COURT OF APPEAL FOR ONTARIO



Goudge, LaForme and Rouleau JJ.A.



In the Matter of the Proposal of Holly Park Meat
          Packers Inc. of the City of Barrie, in the Province of Ontario



Kevin D. Sherkin and Carmine Scalzi, for the appellants,
          Paradise Farm Caledone Inc. and Baghai Development Limited



Bobby H. Sachdeva and Greg Azeff, for the respondent, Holly
          Park Meat Packers Inc.



Colby Linthwaite, for the respondent, Soreq Inc.



Steven L. Graff, for the respondent, Zeifman Partners Inc.



Heard:
November 28, 2011



On appeal from the order of Justice
          Ruth E. Mesbur of the Superior Court of Justice, dated November 1, 2011.



APPEAL BOOK ENDORSEMENT



[1]

We see no error in the order made by the motion judge granting the
    appellant an adjournment on terms of a limited draw against DIP financing.  It
    was the appellant that sought the indulgence and the terms imposed were an
    entirely reasonable exercise of the motion judges discretion.  Indeed, the DIP
    financing has since been approved by the court on November 16, 2011.

[2]

The appeal is dismissed.  Costs, including costs of the motion before
    Doherty J.A., to the respondent, Holly Park Meat Packers Inc., fixed at
    $20,000, inclusive of disbursements and all applicable taxes.


